
	
		III
		111th CONGRESS
		2d Session
		S. RES. 484
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2010
			Mrs. Boxer (for herself
			 and Mr. Inhofe) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of May 16 through May
		  22, 2010, as National Public Works Week. 
	
	
		Whereas public works infrastructure, facilities, and
			 services are of vital importance to the health, safety, and well-being of the
			 people of the United States;
		Whereas the public works infrastructure, facilities, and
			 services could not be provided without the dedicated efforts of public works
			 professionals, including engineers and administrators, who represent State and
			 local governments throughout the United States;
		Whereas public works professionals design, build, operate,
			 and maintain the transportation systems, water infrastructure, sewage and
			 refuse disposal systems, public buildings, and other structures and facilities
			 that are vital to the people and communities of the United States;
		Whereas understanding the role that public infrastructure
			 plays in protecting the environment, improving public health and safety,
			 contributing to economic vitality, and enhancing the quality of life of every
			 community of the United States is in the interest of the people of the United
			 States; and
		Whereas 2010 marks the 50th anniversary of National
			 Public Works Week: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of May 16 through May 22, 2010, as National Public Works
			 Week;
			(2)recognizes and
			 celebrates the important contributions that public works professionals make
			 every day to improve—
				(A)the public
			 infrastructure of the United States; and
				(B)the communities
			 that public works professionals serve; and
				(3)urges individuals
			 and communities throughout the United States to join with representatives of
			 the Federal Government and the American Public Works Association in activities
			 and ceremonies that are designed—
				(A)to pay tribute to
			 the public works professionals of the United States; and
				(B)to recognize the
			 substantial contributions that public works professionals make to the United
			 States.
				
